14-61357-JDP Doc#: 620 Filed: 10/11/18 Entered: 10/11/18 10:21:47 Page 1 of 8



Trent M. Gardner (I.D. # 7477)
Jeffrey J. Tierney (I.D. # 12989)
GOETZ, BALDWIN & GEDDES, P.C.
35 North Grand
P.O. Box 6580
Bozeman, MT 59771-6580
Phone: (406) 587-0618
Fax: (406) 587-5144
Email: tgardner@goetzlawfirm.com
       jtierney@goetzlawfirm.com

Joseph V. Womack (I.D. # 2641)
WALLER & WOMACK, P.C.
303 North Broadway, Suite 805
Billings, Montana 59101
Telephone: (406) 252-7200
Facsimile: (406) 252-4266
Email: jwomack@jvwlaw.com

Attorneys for Joseph V. Womack, Trustee

                     UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MONTANA

In re

JOHN HENRY SCHNEIDER,                                  Case No. 14-61357

              Debtor.


                        DECLARATION OF JOSEPH V. WOMACK

        I, Joseph V. Womack, declare as follows:

        1.    I am an attorney licensed to practice law in the State of Montana. I

am one of the attorneys for Joseph V. Womack as the Chapter 7 Trustee of the

Bankruptcy Estate of John Henry Schneider (the “Estate”). This affidavit is

submitted in support of the Final Application for Professional Fees (Attorney) and

Costs (Goetz, Baldwin & Geddes and Waller & Womack) (Doc. 592).
 14-61357-JDP Doc#: 620 Filed: 10/11/18 Entered: 10/11/18 10:21:47 Page 2 of 8



       2.      I am a shareholder at the law firm of Waller and Womack, P.C.

(“W&W”) and I am a member of the Bankruptcy Trustee Panel for the Bankruptcy

Court for the District of Montana. I have served as a panel trustee and have

practiced bankruptcy law before this Court since 1993.

       3.      I was appointed as the trustee for the Schneider Bankruptcy Case in

December of 20014. After undertaking an investigation of the Debtor’s

circumstances I determined that the Debtor had listed no assets or claims that

could be used by the estate to pay creditors. It also appeared to me that there were

claims that could be brought that might result in a recovery for the estate.

       4.      While I often will hire myself to pursue such claims as an attorney for

the estate it was clear to me that it would take a coordinated effort between myself

and another attorney and firm to have any chance to successfully prosecute such

actions. The Estate had virtually no money to retain and pay attorneys on an hourly

basis and there was no reasonable anticipation of the Estate obtaining money to pay

attorneys without the successful prosecution of recovery actions. I had also learned

that the Debtor was an extremely litigious and aggressive person. As such, I

approached Trent Gardner in early 2015, about retaining him and Goetz, Baldwin

& Geddes, P.C. (“GGB”) in this matter on behalf of the Estate to investigate and

pursue recovery actions with me as co-counsel. I was also approached by the

Objectors who asked if I would retain them on a contingency basis to pursue the

claims. I declined to do so because of the conflict of interest that would have existed




Declaration of Joseph V. Womack                                                   Page 2
 14-61357-JDP Doc#: 620 Filed: 10/11/18 Entered: 10/11/18 10:21:47 Page 3 of 8



because of their representation of claimants holding contingent, unliquidated and

disputed claims against the estate.

       5.      GGB agreed to represent the Estate, along with me as co-counsel, on a

contingency basis and GGB agreed to front expenses for the litigation. I would not

have agreed to pursue these contingency fee claims with GGB on an hourly basis

because of the risk of nonpayment and because of the complex and risky nature of

the anticipated litigation. If I had not been retained as co-counsel I would not have

participated as an attorney in the litigation and would have left all legal work to

GGB. This includes the use of my paralegal to assist with litigation work.

       6.      An application was filed to approve the employment on a contingency

basis. Doc. 50. No objections were filed and the Court approved the employment on

a contingency basis. Doc. 50.

       7.      Through multiple, complex adversary proceedings and proceedings in

the main case, GGB and W&W successfully recovered $1,760,357 for the benefit of

the Estate. The majority, if not all, of this recovery came from assets that were

either not identified on Debtor’s bankruptcy schedules or were identified, but were

claimed not to be property of the Estate or to have no value to the Estate. In

addition, based on evidence uncovered and developed in the prosecution of the

contingency cases, Debtor was prosecuted criminally, pled guilty and was ordered to

pay an additional $309,686.00 to the Estate as restitution.

       8.      Attached hereto as Exhibit 1 and Exhibit 2 are the Attorney time

entries from W&W. Exhibit 1 is for all attorney time in this case except for the




Declaration of Joseph V. Womack                                                     Page 3
 14-61357-JDP Doc#: 620 Filed: 10/11/18 Entered: 10/11/18 10:21:47 Page 4 of 8



Discharge Adversary No. 15-00020. It includes work on all adversary cases and

other general attorney work. W&W invested over 520 hours of attorney time

between the Discharge Adversary and other legal work into this matter. W&W has

combined all attorney time in its time sheet whether work was performed on

adversaries or for general legal work because all attorney work became so

intertwined in the recovery of assets that it was increasingly difficult to separate

out the entries by category. W&W is not seeking hourly compensation on matters

that he could seek hourly compensation and is exercising billing discretion in doing

so.

       9.       W&W was deeply involved in the prosecution of the recovery actions,

working side by side with GGB throughout the process and providing substantial

assistance and support.

       10.      With respect to factors considered in determining the reasonableness

of a fee award, the undersigned adopts in part portions of the Declaration of Trent

M. Gardner filed concurrently, as well as providing other arguments:

             a. Risk: Courts may consider the “risk of not prevailing, and the

                concomitant risks of nonpayment, as well as the difficulty of finding

                counsel to litigate the case….” In re Buckner, 350 B.R. 874, 881

                (Bankr.D.Idaho 2005). Here, the risk of not prevailing and

                nonpayment were substantial. The cases were complicated, entailing a

                sophisticated asset protection scheme. Further, the Estate had no

                money to pay an attorney. The only possibility for payment was to




Declaration of Joseph V. Womack                                                     Page 4
 14-61357-JDP Doc#: 620 Filed: 10/11/18 Entered: 10/11/18 10:21:47 Page 5 of 8



               prevail and recover money for the Estate. Because of this, it is

               extremely unlikely that any attorney would have undertaken

               representation at a standard hourly rate;

           b. Novelty and complexity of issues: there is no doubt that the issues

               were complex. The case involved numerous entities, trusts and

               individuals and the Debtor had engaged counsel to plan a sophisticated

               asset protection plan. It was a substantial, complex and risky

               undertaking to attempt to unwind that plan. It also involved complex

               legal issues such as substantive consolidation and

               jurisdictional/removal issues;

           c. There were complex issues regarding proofs of claims and the

               settlement and allowance of the same, including the claims of the

               Objectors and the claim of Meridian;

           d. Special skills and experience of counsel: The undersigned has worked

               on many contingency cases and on an hourly basis as the attorney for

               the Trustee and has obtained excellent results in doing so;

           e. Quality of representation and results obtained: The professionals

               recovered over $1.7 million for the Estate, the bulk of which came from

               assets that were either not disclosed by Debtor or not claimed as

               property of the Estate;

           f. Time and labor required: The undersigned’s Firm invested over 520

               hours of attorney time into this matter as well as fronting expenses for




Declaration of Joseph V. Womack                                                     Page 5
 14-61357-JDP Doc#: 620 Filed: 10/11/18 Entered: 10/11/18 10:21:47 Page 6 of 8



               the estate. Waller & Womack worked closely with the Goetz firm on all

               aspects of the litigation;

           g. Preclusion of other employment: The undersigned forewent other

               employment at standard hourly rates in order to accept representation

               of the Estate in this matter on a contingency basis. The undersigned

               could have spent such time on standard hourly matters where there

               would have been no risk of nonpayment;

           h. Customary fee: A 40% contingency fee is a standard rate for these

               types of cases in the Bankruptcy Court for the District of Montana,

               especially in complex cases such as this one where the risk of not

               prevailing is substantial;

           i. The amount involved: The amount involved was substantial. Further,

               given the litigious nature of Debtor, it was a near certainty that any

               recovery would require substantial time and expense;

           j. The undesirability of the case: Given the complex nature of the case

               and the amount of time and expense required for any recovery, and the

               risk, the case was substantially undesirable. This is especially true at

               a normal hourly rate. Indeed, the undersigned’s Firm would not have

               undertaken the representation at a standard hourly rate and it is

               doubtful that any other attorney would have either;




Declaration of Joseph V. Womack                                                     Page 6
 14-61357-JDP Doc#: 620 Filed: 10/11/18 Entered: 10/11/18 10:21:47 Page 7 of 8



           k. Nature and length of professional relationship with client: The

               undersigned’s firm regularly represents the Trustee of bankruptcy

               estates and has done so for many years; and

           l. Awards in similar cases: The undersigned’s Firm has had 40%

               contingency fees approved in this District and numerous other firms

               have had such contingency fees awarded.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed October 11, 2018, in Billings, MT.



                                        /s/ Joseph V. Womack




Declaration of Joseph V. Womack                                                     Page 7
 14-61357-JDP Doc#: 620 Filed: 10/11/18 Entered: 10/11/18 10:21:47 Page 8 of 8



                                  CERTIFICATE OF SERVICE

      The undersigned hereby certifies under penalty of perjury that on October 11,
2018, a copy of the foregoing pleading was served (i) by electronic means pursuant
to LBR 9013-1(d)(2) on the parties noted in the Court’s ECF transmission facilities
and/or (ii) by mail on the following parties: None.


                                               /s/Joseph V. Womack
                                               Joseph V. Womack
                                               Attorneys for Trustee Joseph V.
                                               Womack




Declaration of Joseph V. Womack                                                  Page 8
